DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In response to the Office action mailed on 3/18/2022, the applicants have filed response: no claims have been amended.  Claims 1 - 15 and 19 - 23 are pending.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8 and 15 are directed to an abstract idea without significantly more.  The independent claims recite a notification processing method implemented by a terminal device, comprising: receiving a notification; determining whether a user has performed a removal operation within a preset duration and before a moment at which the notification is received; obtaining a quantity of removal operations performed within the preset duration; determining a delay duration value in response to determining that the user has performed the removal operation within the preset duration, wherein the delay duration value is determined based on a preset function relationship between a quantity of removal operations and the delay duration value; instructing display of the notification after a delay time of the delay duration value; and displaying the notification in a manner preset by the user.
The limitations, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “implemented by a terminal device,” “receiving a notification,” “instructing display of the notification after a delay time of the delay duration value” and “displaying the notification …,” nothing in the claim elements preclude the step from practically being performed in the mind such that the limitations the “determining” steps are mental processes under Prong I of step 2A.  For example, but for the noted language, all of the limitations including determining whether a removal operation has occurred and a delay duration value and the additional elements of receiving notifications and instructing display of the notification after the delay time are pre/post-activity solutions for getting/obtaining/displaying data without significantly more.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the components in the displaying step are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving information, executing a function and making a decision) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Additionally, the steps of receiving and obtaining are pre-activity solutions as gathering data and instructing to display after delaying is the post-activity solution that are insignificant under Prong II step 2A and 2B.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a terminal device to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.  Additionally, the dependent claims comprise insignificant extra-solution activity, and thus do not add limitations that would render the claims eligible.  Dependent claims 2 – 7, 9 - 14 and 19 - 23 are rejected on the same basis as independent claims 1, 8 and 15.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1 - 11, 13 – 15, 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shephard et al. (U.S. Publication 2015/0350147) (Shephard hereinafter) (Identified by Applicant in IDS) and Legris et al. (U.S. Publication 2015/0331549) (Legris hereinafter) in view of Roberts et al. (U.S. Patent 9,420,083) (Roberts hereinafter) (Identified by Applicant in IDS), Park (U.S. Publication 2016/0095083) (Park hereinafter) and Lindahl et al. (U.S. Publication 2011/0039506) (Lindahl hereinafter).
8.	As per claim 1, Shephard teaches a notification processing method implemented by a terminal device in real time [“A method for providing a method to reply to a received message in a notification element comprises receiving a message, then displaying a notification element that includes information about the received message,” ¶ 0005], comprising:
          receiving a notification [“First, a message is received 1705. For example, a text message is received.  Then, a first notification element is displayed in a first area of a user interface 1710, the first notification element comprising information about the received first message,” ¶ 0212];
          determining whether a user has performed a removal operation [“while displaying the first notification element, receiving a second message; inserting the second message into a notification element queue; and responsive to providing the user-generated reply for transmission: retrieving the second message from the notification element queue, and displaying a second notification element in the first area of the user interface, the notification element comprising information about the received second message.  For example, while a notification element for a first text message is displayed, a second text message is received. The notification element for the second text message is not displayed until the user replies to the first text message,” ¶ 0214; “the method 1700 further comprises: while displaying the first notification element for the first message, receiving a second message; in response to receiving the second message: in accordance with a determination that the second message is not associated with the first message, delaying displaying a second notification element for the second message until the first notification element has been dismissed.” ¶ 0216]; within a preset duration and before a moment at which the notification is received [“the notification element is scheduled to be removed from the display after being displayed for a predetermined amount of time,” ¶ 0197; dismissal noted in ¶ 0216 above suggests an operator action to delete the notification prior to the expiration of the predetermined amount of time for removal].
Shephard does not explicitly disclose but Legris discloses obtaining a quantity of removal operations performed within the preset duration [“step S30 is configured to create a user-specific second table T2 that includes records of user U and duration times of event selection, number count of event selection, and deletion of events associated with a specific event,” ¶ 0029].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Shephard and Legris available before the effective filing date of the claimed invention, to modify the capability of displaying interactive notification as taught by Shephard to include the capability of collecting user action metrics associated with event processing as disclosed by Legris, thereby providing a mechanism to enhance system usability by managing the flow of information to users based on current display and response conditions.
          Shephard and Legris do not explicitly disclose but Park discloses determining a delay duration value in response to determining that the user has performed a removal operation within the preset duration; instructing display of the notification after a delay time of the delay duration value [“In the method for the electronic device to control a notification, according to various embodiments of the present disclosure, the operation of controlling whether to output the notification associated with the interruption may include delaying the notification associated with the interruption based on the execution state of the application, determining a point in time for outputting the delayed notification, and displaying a notification associated with at least one interruption that occurs before the determined point in time,” ¶ 0114].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Shephard, Legris and Park available before the effective filing date of the claimed invention, to modify the capability of displaying interactive notification as taught by Shephard and Legris to include the capability of controlling the display of notifications as disclosed by Park, thereby providing a mechanism to enhance system usability by managing potential user disturbances based on current user engagement [Park ¶ 0008].
Shephard, Legris and Park do not explicitly disclose but Roberts discloses wherein the delay duration value is determined based on a preset function relationship between a quantity of removal operations and the delay duration value [“location data can be analyzed to determine the current speed or location of the user, and a notification message may be presented or delayed based on the speed or location of the user. In one embodiment, a notification message may be presented when the current speed is determined to be below a predefined threshold speed. Otherwise, when the current speed reaches or exceeds the predefined threshold speed, the presentation of the notification message is delayed until it falls below the predefined threshold speed,” col. 13, lines 38 – 46; “notification thresholds may be set for a predefined quantity of a given activity metric that is remaining to achieve a particular goal. For example, a notification threshold may be set for when a user is within x number of steps (or stairs/floors climbed, distance traveled, calories burned, active minutes, etc.) of reaching their goal. Furthermore, notifications may be triggered when the user reaches a predefined amount exceeding a particular goal, such as a specific fraction or percentage exceeding the goal, or a predefined number amount of a specific activity metric exceeding the goal.” col. 10, lines 34 – 44].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Shephard, Legris, Park and Roberts available before the effective filing date of the claimed invention, to modify the capability of displaying interactive notification as taught by Shephard, Legris and Park to include the capability of managing notifications as disclosed by Roberts, thereby providing a mechanism to enhance system usability by managing potentially unwanted interruptions.
Shephard, Legris, Park and Roberts do not explicitly disclose but Lindahl discloses displaying the notification in a manner preset by the user [“display the notification 240, in accordance with the configuration specified by the user,” ¶ 0074].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Shephard, Park and Lindahl available before the effective filing date of the claimed invention, to modify the capability of displaying interactive notification as taught by Shephard and Park to include the capability of controlling the display of notifications as disclosed by Lindahl, thereby providing a mechanism to enhance system usability by allowing for user specified display configurations.
9.	As per claim 2, Shephard, Legris, Park, Roberts and Lindahl teach the notification processing method of claim 1.  Roberts further teaches wherein the preset function relationship comprises an exponential function of the quantity of removal operations [“achieving a particular rate of change in an activity metric may trigger a notification,” col. 16, lines 15 – 16; rate of change mapped to exponential function].
It would have been obvious to one of ordinary skill in the art, having the teachings of Shephard, Legris, Park and Roberts available before the effective filing date of the claimed invention, to modify the capability of displaying interactive notification as taught by Shephard, Legris and Park to include the capability of managing notifications as disclosed by Roberts, thereby providing a mechanism to enhance system usability by managing potentially unwanted interruptions.
Park further teaches determining a second delay duration value based on the preset function relationship [“In the method for the electronic device to control a notification, according to various embodiments of the present disclosure, the operation of controlling whether to output the notification associated with the interruption may include delaying the notification associated with the interruption based on the execution state of the application, determining a point in time for outputting the delayed notification, and displaying a notification associated with at least one interruption that occurs before the determined point in time,” ¶ 0114].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Shephard, Legris and Park available before the effective filing date of the claimed invention, to modify the capability of displaying interactive notification as taught by Shephard and Legris to include the capability of controlling the display of notifications as disclosed by Park, thereby providing a mechanism to enhance system usability by managing potential user disturbances based on current user engagement [Park ¶ 0008].
10.	As per claim 3, Shephard, Park, Lindahl and Legris teach the notification processing method of claim 2.  Park further teaches determining the second delay duration value [“In the method for the electronic device to control a notification, according to various embodiments of the present disclosure, the operation of controlling whether to output the notification associated with the interruption may include delaying the notification associated with the interruption based on the execution state of the application, determining a point in time for outputting the delayed notification, and displaying a notification associated with at least one interruption that occurs before the determined point in time,” ¶ 0114].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Shephard, Legris and Park available before the effective filing date of the claimed invention, to modify the capability of displaying interactive notification as taught by Shephard and Legris to include the capability of controlling the display of notifications as disclosed by Park, thereby providing a mechanism to enhance system usability by managing potential user disturbances based on current user engagement [Park ¶ 0008].
          Legris further teaches determining that the quantity of removal operations is greater than or equal to one; and in response to determining that the quantity of removal operations is greater than or equal to one [“step S30 is configured to create a user-specific second table T2 that includes records of user U and duration times of event selection, number count of event selection, and deletion of events associated with a specific event,” ¶ 0029; table creation suggests a positive number of events].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Shephard and Legris available before the effective filing date of the claimed invention, to modify the capability of displaying interactive notification as taught by Shephard to include the capability of collecting user action metrics associated with event processing as disclosed by Legris, thereby providing a mechanism to enhance system usability by managing the flow of information to users based on current display and response conditions.
11.	As per claim 4, Shephard, Legris, Park, Roberts and Lindahl teach the notification processing method of claim 2.  Park further teaches obtaining a preset delay duration value [“In the method for the electronic device to control a notification, according to various embodiments of the present disclosure, the operation of controlling whether to output the notification associated with the interruption may include delaying the notification associated with the interruption based on the execution state of the application, determining a point in time for outputting the delayed notification, and displaying a notification associated with at least one interruption that occurs before the determined point in time,” ¶ 0114].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Shephard, Legris and Park available before the effective filing date of the claimed invention, to modify the capability of displaying interactive notification as taught by Shephard and Legris to include the capability of controlling the display of notifications as disclosed by Park, thereby providing a mechanism to enhance system usability by managing potential user disturbances based on current user engagement [Park ¶ 0008].
          Legris further teaches determining that the quantity of removal operations is not equal to zero; and in response to determining that the quantity of removal operations performed by the user within the preset duration is not zero [“step S30 is configured to create a user-specific second table T2 that includes records of user U and duration times of event selection, number count of event selection, and deletion of events associated with a specific event,” ¶ 0029; table creation suggests a positive number of events].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Shephard and Legris available before the effective filing date of the claimed invention, to modify the capability of displaying interactive notification as taught by Shephard to include the capability of collecting user action metrics associated with event processing as disclosed by Legris, thereby providing a mechanism to enhance system usability by managing the flow of information to users based on current display and response conditions.
12.	As per claim 5, Shephard, Legris, Park, Roberts and Lindahl teach the notification processing method of claim 1.  Shephard further teaches determining whether a removal operation is performed on any displayed notification within the preset duration [“the method 1700 further comprises: while displaying the first notification element for the first message, receiving a second message; in response to receiving the second message: in accordance with a determination that the second message is not associated with the first message, delaying displaying a second notification element for the second message until the first notification element has been dismissed.” ¶ 0216].
13.	As per claim 6, Shephard, Legris, Park, Roberts and Lindahl teach the notification processing method of claim 1.  Shephard further teaches receiving the notification in a preset scenario [“FIGS. 7A-7B illustrate a user interface for interactive notification elements on a notification element center interface, displayed on a screen 702 of a device 701, in accordance with one embodiment. In some embodiments, the device 701 is device 100 and the screen 702 is screen 112. The interactive notification elements displayed in the notification element center interface are identical to the lock screen interface, except the notification element center interface does not require passcode authentication for the user. If the device 701 is displaying the notification element center interface, the user of the device 701 has already entered a passcode or is otherwise authorized to use the device 701,” ¶ 0189; notification element center interface mapped to preset scenario of a full-screen display state per spec. ¶ 0073].
14.	As per claim 7, Shephard, Legris, Park, Roberts and Lindahl teach the notification processing method of claim 6.  Shephard further teaches wherein the preset scenario comprises that the terminal device is in a full-screen display state [“FIGS. 7A-7B illustrate a user interface for interactive notification elements on a notification element center interface, displayed on a screen 702 of a device 701, in accordance with one embodiment. In some embodiments, the device 701 is device 100 and the screen 702 is screen 112. The interactive notification elements displayed in the notification element center interface are identical to the lock screen interface, except the notification element center interface does not require passcode authentication for the user. If the device 701 is displaying the notification element center interface, the user of the device 701 has already entered a passcode or is otherwise authorized to use the device 701,” ¶ 0189].
15.        As per claim 8, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.
16.        As per claim 9, it is an apparatus claim having similar limitations as cited in claim 2.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.
17.        As per claim 10, it is an apparatus claim having similar limitations as cited in claim 3.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.
18.        As per claim 11, it is an apparatus claim having similar limitations as cited in claim 4.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.
19.        As per claim 13, it is a system claim having similar limitations as cited in claim 6.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.
20.        As per claim 14, it is a system claim having similar limitations as cited in claim 7.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above.
21.        As per claim 15, it is a media claim having similar limitations as cited in claim 1.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above.
22.    	As per claim 19, Shephard, Legris, Park, Roberts and Lindahl teach the notification processing method of claim 1.  Park further teaches obtaining a preset delay duration value in response to the determining that the user performs the removal operation within the preset duration [“In the method for the electronic device to control a notification, according to various embodiments of the present disclosure, the operation of controlling whether to output the notification associated with the interruption may include delaying the notification associated with the interruption based on the execution state of the application, determining a point in time for outputting the delayed notification, and displaying a notification associated with at least one interruption that occurs before the determined point in time,” ¶ 0114].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Shephard, Legris and Park available before the effective filing date of the claimed invention, to modify the capability of displaying interactive notification as taught by Shephard and Legris to include the capability of controlling the display of notifications as disclosed by Park, thereby providing a mechanism to enhance system usability by managing potential user disturbances based on current user engagement [Park ¶ 0008].
23.    As per claim 22, Shephard, Legris, Park, Roberts and Lindahl teach the notification processing method of claim 6.  Shephard further teaches wherein the preset scenario comprises that the terminal device is in a state of displaying a preset user interface of an application [“the method 1900 further comprises while displaying the notification element: responsive to receiving an input indicating an action mapped to a foreground status, displaying a full application user interface for an application associated with the notification element,” ¶ 0239].
24.        As per claim 23, it is a system claim having similar limitations as cited in claim 19.  Thus, claim 23 is also rejected under the same rationale as cited in the rejection of claim 19 above.
25.	Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shephard, Legris, Park, Roberts and Lindahl in further view of Kwon et al. (U.S. Publication 2017/0102855) (Kwon hereinafter) and Bloom et al. (U.S. Publication 2006/0141940) (Bloom hereinafter).
26.        As per claim 12, it is a system claim having similar limitations as cited in claims 5, 20 and 21.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claims 5, 20 and 21 above and below.
27.   	 As per claim 21, Shephard, Legris, Park, Roberts and Lindahl teach the notification processing method of claim 1.  Shephard, Legris, Park, Roberts and Lindahl do not explicitly disclose but Kwon discloses determining a first priority of the notification [“The terminal may also include a controller configured to receive information related to an event that occurs in the external terminal; and determine, based on the received information, a priority level of the event that occurs in the external terminal,” ¶ 0008].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Shephard, Legris, Park, Roberts, Lindahl and Kwon available before the effective filing date of the claimed invention, to modify the capability of displaying interactive notification as taught by Shephard, Legris, Park, Roberts and Lindahl to include the capability of displaying notifications in response to user selections as disclosed by Kwon, thereby providing a mechanism to enhance system usability by managing potential user disturbances based on current user engagement.
          Shephard, Legris, Park, Roberts, Lindahl and Kwon do not explicitly disclose but Bloom discloses determining whether the removal operation is performed, within the preset duration, on a notification with a second priority that is higher than the first priority [“Events from the various handlers are posted to an event queue. These items are removed from an event queue with higher priority items processed first, then all other items in a first come first served scenario,” ¶ 0050].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Shephard, Legris, Park, Lindahl, Roberts, Kwon and Bloom available before the effective filing date of the claimed invention, to modify the capability of displaying interactive notification as taught by Shephard, Legris, Park, Roberts, Lindahl and Kwon to include the capability of priority event queue management as disclosed by Bloom, thereby providing a mechanism to enhance system usability by managing priority levels to aid in efficient event management.
28.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shephard, Park and Lindahl in further view of Kwon.
29.   	As per claim 20, Shephard, Legris, Park, Roberts and Lindahl teach the notification processing method of claim 1.  Shephard further teaches determining whether the removal operation is performed on the notification from the notification source [“while displaying the first notification element, receiving a second message; inserting the second message into a notification element queue; and responsive to providing the user-generated reply for transmission: retrieving the second message from the notification element queue, and displaying a second notification element in the first area of the user interface, the notification element comprising information about the received second message.  For example, while a notification element for a first text message is displayed, a second text message is received. The notification element for the second text message is not displayed until the user replies to the first text message,” ¶ 0214; “the method 1700 further comprises: while displaying the first notification element for the first message, receiving a second message; in response to receiving the second message: in accordance with a determination that the second message is not associated with the first message, delaying displaying a second notification element for the second message until the first notification element has been dismissed.” ¶ 0216] within the preset duration [“the notification element is scheduled to be removed from the display after being displayed for a predetermined amount of time,” ¶ 0197; dismissal noted in ¶ 0216 above suggests an operator action to delete the notification prior to the expiration of the predetermined amount of time for removal].
          Kwon further teaches determining a notification source of the notification [“The first notification icon 210 may show minimum information related to the received message, for example, sender information 221,” ¶ 0122]; and
          It would have been obvious to one of ordinary skill in the art, having the teachings of Shephard, Legris, Park, Roberts, Lindahl and Kwon available before the effective filing date of the claimed invention, to modify the capability of displaying interactive notification as taught by Shephard, Legris, Park, Roberts and Lindahl to include the capability of displaying notifications in response to user selections as disclosed by Kwon, thereby providing a mechanism to enhance system usability by managing potential user disturbances based on current user engagement.
Response to Arguments
Claim Rejections - 35 USC § 101
30.	Applicant’s amendment of the computer program product limitation of claim 15 addresses the noted rejection and is hereby withdrawn.
31.	Applicant’s remaining arguments have been carefully considered, but are not persuasive.
32.	Applicant argues on page 9 that identifying the “character” of the claims requires that the recited steps be performed in real time, citing specification paragraphs [0076-0077] and [0092-0093] as supporting evidence.  However, other than the receipt of notifications including a lock screen state, a home screen display state, or a state of switching between user interfaces of several applications identified in paragraph [0077], all of which could be visually observed by a user, nothing in the specification or claims requires real-time processing.
33.	Applicant next argues on pages 9 and 10 that the claims are integrated into a practical application given the recited “displaying information to a user by a terminal whereby the technical problems of receiving notifications and determining the appropriate display time are solved for the convenience of the user.”  However, the claims as drafted are similar in nature to Electric Power Group, LLC v. Alstom where information is received and analyzed, followed by a recording or display of determined results.  Applicant’s references to Diamond v. Diehr, which relates to controlling the execution of a physical process, and Bascom, which relates to filtering of Internet content are not relevant to the claimed subject matter, nor does applicant explain how the noted cases relate to the instant claims.
34.	Applicant next conclusively argues on page 11 that “Because the claims are allowable under 35 U.S.C. ¶ 103, the character of the claims and the claims considered as a whole include one or more additional elements that are not well-understood, conventional, or routine.”  As explained below, the claims are not allowable under  35 U.S.C. ¶ 103.
35.	Applicant finally argues on pages 11 and 12 that the recited claims are analogous to the claims at issue in Ex parte Rockwell and are thus eligible.  However, the claims at issue in the noted appeal relate to updating software in a vehicle and are thus not relevant to the instant claims.  Additionally, the holding in the noted appeal was not identified as precedential and, as such, is not persuasive authority.  
Claim Rejections - 35 USC § 103
36.	Applicant’s arguments have been carefully considered, but are not persuasive.
37.	Applicant argues that Roberts does not “disclose teach or in any way suggest obtaining a quantity of removal operations performed within a preset duration and determining a delay operation value in response to determining that the user has performed a removal operation within the preset duration, where the delay duration value is determined based on a preset function relationship between a quantity of removal operations and the delay duration value.”  However, as can bee seen above and in pages 8 and 9 of the subject non-final Office Action, Roberts is not cited as teaching or suggesting the entirety of the two identified claim limitations.  
38.	Applicant additionally argues on pages 14 and 15 that Roberts “is directed to generating notifications based on user activity only.”  However, the cited portion of Roberts discloses the display or delay is based on a user action relative to a predefined threshold.  Additionally, as noted above and disclosed by Roberts at col. 10, that “notification thresholds may be set for a predefined quantity of a given activity metric that is remaining to achieve a particular goal. For example, a notification threshold may be set for when a user is within x number of steps (or stairs/floors climbed, distance traveled, calories burned, active minutes, etc.) of reaching their goal. Furthermore, notifications may be triggered when the user reaches a predefined amount exceeding a particular goal, such as a specific fraction or percentage exceeding the goal, or a predefined number amount of a specific activity metric exceeding the goal.”  Thus Roberts discloses the generation and/or delay of notifications based on more than user activity only.  Additionally, triggering notifications as disclosed in Roberts when considered in combination with the other cited references (i.e., Legris and Park) reasonably suggest the quantity of user removal operations.  Finally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
39.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                 

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193